Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 5/20/2022.
Claims 1-24 were previously withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, line 30 recites “in a first heat exchanger zone” which is considered indefinite as “a first heat exchanger zone has already been claimed and as such is indefinite. For the purpose of examination, this limitation is understood to be the already claimed first heat exchanger zone.’
Claim 26-27 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paradowski (US PG Pub 20100126214), hereinafter referred to as Paradowski and further in view of Minta (US PG Pub 20100107684), hereinafter referred to as Minta.

With respect to claim 1, Pardowski (Figure 8) teaches a method for liquefying a feed gas stream using a first refrigerant stream in a first refrigeration system (32, 40) and a second refrigerant stream in a second refrigeration system (30), the method also using the method comprising:
(a) providing the feed gas stream at a pressure less than 1,200 psia (feed stream 12 has a pressure of as low as 30 bar), 
(b) providing a compressed first refrigerant stream (not labeled in Figure 8, but the outlet of 46c, paragraph 117), 
(c) cooling the compressed first refrigerant stream by indirect heat exchange to produce a cooled first refrigerant stream (compressed refrigerant is cooled in 48c to form 80, paragraph 118), 
(d) directing the cooled first refrigerant stream to a first heat exchanger in a second heat exchanger zone to additionally cool the cooled first refrigerant stream below ambient temperature to produce an additionally cooled, first refrigerant stream (80 is then cooled further in heat exchanger 44 to form stream 81, paragraph 119, where 44 can be considered part of the second heat exchanger zone, and the other heat exchangers as claimed call all be considered the first heat exchanger zone), 
(e) expanding the additionally cooled, first refrigerant stream in at least one work producing expander, thereby producing an expanded first refrigerant stream (81 is expanded in turbine 42, paragraph 120 which is connected as seen in the figure to driving compressor 46), 
(f) separating the expanded first refrigerant stream into a first expanded, first refrigerant stream and a second expanded, first refrigerant stream (expanded refrigerant is split into streams 62 and 112), (g) cooling the feed gas stream in a second heat exchanger in a the first heat exchanger zone by exchanging heat with the first expanded, first refrigerant stream to form a liquefied feed gas stream with a temperature within a first temperature range and a first warmed, first refrigerant stream, wherein the first warmed, first refrigerant stream only exchanges heat with the feed gas stream in the second heat exchanger (in heat exchanger 20, which can be considered part of the first heat exchanger zone, the feed gas 20 is liquefied to form stream 22, paragraph 161, and the separated stream 62 is warmed to form 76, paragraph 187, where only streams 62 and 18 are passed into heat exchanger 20), 
(h) combining the first warmed, first refrigerant stream and a second warmed, first obtained from the second expanded, first refrigerant stream refrigerant stream to produce a third warmed (62 is combined with the warmed stream 112, paragraph 187), 
(i) directing the third warmed, first refrigerant stream to the first heat exchanger in the second heat exchanger zone to additional cool to cool by indirect heat exchange the cooled first refrigerant stream thereby forming a fourth warmed, first refrigerant stream (combined stream of 76 and 112 is passed through 44 to form warmed stream 78, paragraph 115);
Q) cooling a compressed second refrigerant stream by indirect heat exchange to produce a cooled second refrigerant stream (compressed stream of second refrigerant from 56b is cooled in 58A, paragraph 128);
(k) further cooling at least a portion of the cooled second refrigerant stream in a third heat exchanger (the stream from 58a is compressed again and cooled in 58b which can be considered part of the first heat exchanger zone) and a fourth heat exchanger in a first heat exchanger zone by exchanging wheat with the second expanded, first refrigerant stream and a first warmed, second refrigerant stream in the fourth heat exchanger to form an additional cooled, second refrigerant stream and the second warmed first refrigerant stream (90 which is the cooled stream from 56c is cooled in heat exchanger 54 against 86 and 112, paragraph 129, paragraph 149),
(l) expanding the additionally cooled, second refrigerant stream to form an expanded second refrigerant stream (stream 91 is then expanded at 52, paragraph 131); and
(m) cooling the liquefied feed gas stream in a fifth heat exchanger in the first heat exchanger zone by exchanging heat with the expanded second refrigerant stream to form a sub-cooled LNG stream having a temperature within a second temperature range and the first warmed, second refrigerant stream (the expanded stream is then passed to 24 where it forms 86 and where it is used to subcool 22, paragraph 102, paragraph 126), the first warmed second refrigerant stream being provided sequentially to the fourth heat exchanger and then to the third heat exchanger, the warmed stream is 86 and is first passed 54 and then as it flows through the cycle eventually reaches 58b).

Paradowski does not teach the compressed first refrigerant stream has a pressure greater than or equal to 1,500 psia.

Minta teaches a compressed liquefaction refrigerant (Fig. 2, 18b) is at a pressure of 1500 psia after compression (Table 1.1).

It would have been obvious for the pressure of the compressed first refrigerant stream of Paradowski to have been 1500 psia based on the teaching of Minta as applicant appears to have placed no criticality on the claimed range (indicating the pressure just has to be greater than or equal to 1500 psia) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Paradowski does not teach the first or second compressed refrigerant streams are cooled with an ambient temperature air or water.

Minta teaches ambient air or water is used as a coolant to provide cooling after compression to a refrigerant in a liquefaction system (Paragraphs 21, 25).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed based on the teaching of Minta for the cooling of the first and second compressed streams of Paradowski to have been in a cooler indirectly against ambient air or water since it has been shown that combining prior art elements to yield predictable results is obvious whereby one having ordinary skill in the art would recognize that it is old and well known and thus obvious to when choosing the cooling medium for a cooler after a compressor to have used ambient air or water as the coolant as they are readily available and known heat exchange methods.

With respect to claim 26, Paradowski teaches wherein a temperature, pressure and/or flow rate of the first expanded, first refrigerant stream is controlled to achieve a set point temperature for the first warmed, first refrigerant stream (as seen in Case 8 table, for Figure 8, specific temperatures and pressures are set for the system including output pressure/temperature of expansion turbine 42, which would in turn directly or indirectly achieve a temperature of the first warmed, first refrigerant stream, which can be considered a set point, inasmuch as applicant does provide active control, just that the expansion turbine has an output temperature).

With respect to claim 27, Paradowski teaches wherein the first warmed, first refrigerant stream has a temperature that is cooler by at least 2 °C than the highest fluid temperature within first heat exchanger zone (the warmest listed temperature for the first heat exchanger zone is 88 coming out of 54 at 34 C, paragraph 126, which would be significantly warmer than stream 76 as stream 76 is in part used to provide cooling to form stream 81 which is at -30.5 C, Table, pages 11, 12, and thus not listed it would be required of stream 76 to start at least below -30.5C for it to provide cooling to heat exchanger 44, and thus the outlet of 20 at 76 is about -30.5C, which would also be shown by that 62 is used to cool from -30 to -120 so the outlet of 76 would be about said temperature, and thus around 60 degrees colder than 34 C).
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 

Applicant argues, page 10 that neither reference teaches a first heat exchanger zone comprising second, third fourth, and fifth heat exchanger zone and a first heat exchanger in a second heat exchanger zone, “wherein the first through fifth heat exchangers are interconnected with one another” in the manner claimed.  This is not persuasive.

The heat exchanger zones as claimed appear to be an arbitrary defining of the heat exchangers lumping into zones that have no specific meaning other than a refrigerant flows through each of them, where one of the heat exchangers of the first zone has the heat exchange only with the first refrigerant stream and the rest all have heat exchange with the second refrigerant stream and the first heat exchanger zone only comprises a single heat exchanger.  As such, it can be seen that Paradowski provides heat exchangers in the exact same location as claimed and thus the limitation is met.  Paradowski provides the five heat exchanger with the first (44) second (20) third (58b) fourth (54) and fifth (24) based on the limitations as claimed.

Applicant further argues page 10, that neither Paradowski or Minta teach a second refrigerant stream that passed through the third, fourth and fifth heat exchangers in the claimed manner.  This is not persuasive.

The refrigerant stream of Paradowski passes through 58b, then through 54, then into 24 and then back into 54 before ultimately passing back to 58b in the cycle and thus the limitation is met.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763